Order entered October 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00560-CR
                                       No. 05-14-00561-CR

                            PATRICK LEE BULLOCK, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 199-81610-2013, 199-81611-2013

                                             ORDER
       Appellant’s October 22, 2014 second motion for extension of the time to file appellant’s

brief is GRANTED. The time to file appellant’s brief is EXTENDED to October 31, 2014. If

the brief is not timely filed by the extended due date, the Court will abate these cases and order

the trial court to conduct a hearing on why the brief has not been filed.


                                                       /s/    LANA MYERS
                                                              JUSTICE